UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under Rule 14a-12 DECISIONPOINT SYSTEMS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: September 20, 2014 To The holders of our Common Stock and The holders of our Series D Preferred Stock, The year 2013 was a very eventful one for DecisionPoint Systems, Inc. The Company successfully completed two capital raises. In addition, the Board of Directors engaged an outside consultant to conduct a comprehensive top-down/ bottom-up review of all Company operations. This initiative included assessing existing Company talent; examining the operational structure of the business; evaluating current go-to-market activities against required sales, marketing and distribution capabilities; ensuring legal compliance and best practices; and recommending a plan to enable DecisionPoint to more rapidly achieve our strategic goal of becoming a leading mobility software solutions provider. The plan was implemented at the beginning of this year. Results to date are significant, including annualized cost savings in excess of $3.4 million; a dramatically streamlined organization; and far more effective deployment of financial and human capital resources. In addition, our financial performance improved significantly in both Q1 and Q2 of this year compared to the same periods last year. As described in our 8-K filings, the Company received an SEC Wells Notice in July. The Notice predominantly concerned alleged past acts of our then-CEO. A committee of the Board engaged new outside counsel to conduct an internal review of the matter, and based on that review the Company has sent the SEC a response to the Wells Notice setting forth why no action should be commenced against it. We await the SEC’s determination. On August 15, 2014, our CEO resigned from all his officer and director positions. Dan Romanello was named Acting CEO and the directors immediately commenced a search for a new, permanent CEO. The Board of Directors has spent considerable time over the past two years helping the Company reposition itself for the future. It has not been an easy time, but I am proud to report that we have a strong, hardworking and resourceful team of directors, officers and employees, all of whom are dedicated to achieving sustained success and profitability. I am excited about the solid progress we have made and believe we have developed a strong foundation for further growth. While there still is much to be done, we are making progress every day. We appreciate your continued support for DecisionPoint and look forward to a productive future. Very truly yours, Lawrence Yelin Chairman of the Board of Directors DECISIONPOINT SYSTEMS, INC. 8697 Research Drive Irvine, CA 92618 NOTICE OF 2 Wednesday, October 15, 2014, 10:00 A.M. Eastern Time The 2014 annual meeting of holders of shares of common stock, par value $.001 (“Common Stock”), and Series D Convertible Preferred Stock, par value $.001 (“Series D Preferred”) of DecisionPoint Systems, Inc. (“we”, the “Company” or “DecisionPoint”) will be held on Wednesday, October 15, 2014, at 10:00 A.M. Eastern Time at Courtyard by Marriott, New York LaGuardia Airport, 90-10 Grand Central Parkway, East Elmhurst, NY 11369. Holders as of the Record Date (as defined below) of shares of our either our Common Stock or our Series D Preferred, whom we collectively refer to as our “stockholders”, are entitled to notice of and to vote at the meeting. The items of business for the meeting are: to elect seven directors to serve as our Board of Directors until our next annual meeting of stockholders and until their respective successors have been elected and qualified or until their earlier resignation or removal; to ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm; to approve the DecisionPoint Systems, Inc. 2014 Equity Incentive Plan; to approve, on an advisory basis, our executive compensation; to select, on an advisory basis, the frequency of future advisory votes on executive compensation; and to transact such other business as may properly come before the meeting. These items of business are more fully described in the accompanying proxy statement. The Company’s annual report on Form 10-K for the year ended December 31, 2013, which includes the Company’s consolidated financial statements as of and for the year ended December 31, 2013, is being mailed with these materials. The Board of Directors has fixed the close of business on September 3, 2014 as the record date (the “Record Date”) for the determination of stockholders entitled to notice of and to vote at the annual meeting and any adjournments thereof. The list of our stockholders as of the Record Date may be examined by any such stockholder at the meeting and, during the 10 days prior to the meeting, by contacting Daniel Klein, Broadridge, email: Daniel.Klein@Broadridge.com. Each share of Common Stock shall entitle the holder thereof to cast one (1) vote on each matter submitted to a vote at the annual meeting. Under the terms of the Series D Preferred, as of the Record Date, each holder of a share of Series D Preferred would be entitled to convert that share into ten (10) shares of Common Stock. As a result, each Series D Preferred share shall entitle the holder thereof to cast ten (10) votes on each matter submitted to a vote at the annual meeting. Stockholders of record can vote their Common Stock or Series D Preferred by using the Internet or telephone. Instructions for using these convenient services are set forth in the enclosed materials. You may also vote your Common Stock or Series D Preferred by marking your votes on the enclosed white proxy card, signing and dating that card and mailing it in the enclosed envelope. Your vote is important. Please vote by using the Internet or telephone, or by marking, signing, dating and returning the enclosed white proxy card. By order of the Board of Directors September 20, 2014 /s/ Marc Ferland Marc Ferland Acting Secretary IMPORTANT: THE COMPANY’S PROXY MATERIALS AND ITS ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2www.proxyvote.com. 1 DECISIONPOINT SYSTEMS, INC. 8697 Research Drive Irvine, CA 92618 PROXY STATEMENT 2 Wednesday, October 15, 2014, 10:00 A.M. Eastern Time This proxy statement is being furnished in connection with the 2014 annual meeting of holders of shares of common stock, par value $.001 (“Common Stock”), and Series D Convertible Preferred Stock, par value $.001 (“Series D Preferred”) of DecisionPoint Systems, Inc. (“we”, the “Company” or “DecisionPoint”), to be held on Wednesday, October 15, 2014, at 10:00 A.M. Eastern Time at Courtyard by Marriott, New York LaGuardia Airport, 90-10 Grand Central Parkway, East Elmhurst, NY 11369, and in connection with the solicitation of proxies by our Board of Directors (the “Board”) to be used at the meeting and at any adjournments thereof. Holders as of the Record Date (as defined below) of shares of either our Common Stock or our Series D Preferred, whom we collectively refer to as our “stockholders”, are entitled to notice of and to vote at the meeting. The items of business for the meeting are: to elect seven directors to serve as our Board of Directors until our next annual meeting of stockholders and until their respective successors have been elected and qualified or until their earlier resignation or removal; to ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm; to approve the DecisionPoint Systems, Inc. 2014 Equity Incentive Plan; to approve, on an advisory basis, our executive compensation; to select, on an advisory basis, the frequency of future advisory votes on executive compensation; and to transact such other business as may properly come before the meeting. This proxy statement and the accompanying notice of annual meeting and form of proxy card are first being mailed to stockholders on or about September 20, 2014 The Company’s annual report on Form 10-K for the year ended December 31, 2013, which includes the Company’s consolidated financial statements as of and for the year ended December 31, 2013, is being mailed with these materials. The Board of Directors has fixed the close of business on September 3, 2014 as the record date (the “Record Date”) for the determination of stockholders entitled to notice of and to vote at the annual meeting and any adjournments thereof. As of the Record Date, there were outstanding and entitled to vote 12,729,563 shares of our Common Stock and 10,286,718 shares of our Series D Preferred (on an as-converted basis), for a total of 23,016,281 shares. The list of our stockholders as of the Record Date may be examined by any such stockholder at the annual meeting and, during the 10 days prior to the meeting, by contacting Daniel Klein, Broadridge, email: Daniel.Klein@Broadridge.com. The cost of preparing, assembling, printing and mailing this proxy statement and the accompanying materials, and the cost of soliciting proxies relating thereto, will be borne by the Company. The Company has hired Broadridge Financial Solutions, Inc. (“Broadridge”) to assist in the distribution of proxy materials and the solicitation of proxies. We expect that Broadridge’s fee, legal fees, out-of-pocket expenses and any other charges will total approximately $35,000. Proxies will be solicited on behalf of our Board of Directors by mail, telephone, facsimile or electronic mail, and by officers of the Company without extra compensation. Some brokers and other third parties have customers who beneficially own Common Stock or Series D Preferred held as of record in the name of such brokers or third parties. The Company will reimburse such brokers and third parties for their reasonable and customary expenses in forwarding our proxy materials to such beneficial owners. Quorum Normally, at a meeting of our stockholders, the presence, in person or by proxy, of stockholders entitled to cast a majority of the votes entitled to be cast at the meeting shall constitute a quorum. However,on or about July 14, 2014,stockholder Michael N. Taglich brought an action against the Company in the Delaware Chancery Court, seeking to compel the Company to hold an annual meeting.On July 23, 2014, the Company and Mr. Taglich settled the action, agreeing that the Company would hold its annual meeting on or before October 15, 2014. Under the court order enforcing the settlement, at this annual meeting, the shares of stock represented in person or by proxy, and entitled to vote at the meeting, shall constitute a quorum, notwithstanding any provision of our certificate of incorporation or bylaws to the contrary. For further information regarding the lawsuit, see “Additional Disclosure relating to Our Directors, Executive Officers and Corporate Governance—Corporate Governance—Involvement in Legal Proceedings—Setting Date of Annual Meeting”. 2 Votes per Share, Votes Required for the Passage of Items, Effect of Abstentions Each share of Common Stock shall entitle the holder thereof to cast one (1) vote on each matter submitted to a vote at the annual meeting. Under the terms of the Series D Preferred, as of the Record Date, each holder of a share of Series D Preferred would be entitled to convert that share into ten (10) shares of Common Stock. As a result, each Series D Preferred share shall entitle the holder thereof to cast ten (10) votes on each matter submitted to a vote at the annual meeting. Given the foregoing, as of the Record Date, holders of Common Stock were entitled to cast a total of 12,729,563 votes and holders of Series D Preferred (on an as-converted basis) were entitled to cast a total of 10,286,718 votes, for an aggregate total of 23,016,281 votes eligible to be cast. Under the terms of the Series D Preferred, on the items of business being presented at the annual meeting, the holders of Common Stock and the holders of Series D Preferred shall vote together and not as separate classes. Directors shall be elected by a plurality of the votes cast. In respect of other actions, any ratification or approval shall be authorized by a majority of the votes cast. The results of advisory votes shall not be binding on the Company or the Board. At the meeting, abstentions shall be deemed to be votes not cast, although they shall be counted for purposes of determining the existence of a quorum. Voting Procedures, Proxies Holders of Record If you hold our Common Stock or Series D Preferred in your own name, as a “holder of record”, also known as a “record holder” or “registered holder”, you may vote your shares by attending the annual meeting in person or by appointing other persons (“proxies”) to vote on your behalf pursuant to your instructions. You may appoint and instruct proxies to vote your shares in favor of the Board’s positions through any of the following methods: · using the Internet to log on towww.proxyvote.com,and following the instructions provided; · using any touch-tone telephone to dial 1-800-690-6903, and following the instructions provided; or · marking, signing, dating, and returning the WHITE proxy card in the postage-paid mailing envelope provided. If you are a holder of record and do not appoint and instruct proxies, then you must attend the meeting in person in order to vote. If a Holder of Record Does Not Provide Voting Instructions. If you are a holder of record and sign and return the WHITE proxy card, but do not otherwise mark your votes or instructions on the card, the individuals named as proxies on the card will vote your shares as set forth under “—Directors’ Recommendations”, below, and, with respect to such other business as may properly come before the meeting, as recommended by the Board of Directors or, if no such recommendation is given, in such proxies’ discretion. At the meeting, your votes shall be counted for purposes of determining the existence of a quorum. Beneficial Owners If you do not hold our Common Stock or Series D Preferred in your own name, but instead hold your interests through one or more intermediaries, such as a bank or broker (known as holding or owning shares “in street name”), then you are considered a holder of a beneficial interest in our Common Stock or Series D Preferred, or a “beneficial owner”, and you will be able to vote the shares in which you hold your interests through those intermediaries. An intermediary will forward our proxy materials to you and request your instructions as to how to vote the shares. If you are a beneficial owner and wish to attend the annual meeting in person, you will have to arrange to do so on a timely basis through the record holder of the shares in which you hold your interests. You should contact your intermediary immediately in order to see how that might be arranged. 3 If a Beneficial Owner Does Not Provide Voting Instructions.If you are a beneficial owner and you do not provide voting instructions to your intermediary, your intermediary will be permitted to vote on your behalf as to certain matters, but not as to other matters, as determined under applicable securities industry rules. These rules allow brokers and other intermediaries to vote your shares without your instructions, in their discretion, on “routine” matters. However, on matters considered “non-routine,” they may not vote your shares without your instructions. Shares that brokers and other intermediaries are not authorized to vote without your instructions are referred to as “broker non-votes.” The ratification of BDO USA, LLP as the Company’s independent registered public accounting firm is considered a routine matter, and therefore brokers and other intermediaries may vote on your behalf in regard to this proposal without your instructions. Please note that if you want your votes in regard to this proposal to be counted in a particular way, you must instruct your broker or other intermediary how to vote your shares. If you do not provide voting instructions, your shares may be voted without your instructions and may be voted other than in the particular way you have in mind. All the other matters proposed for a stockholder vote and addressed in this proxy statement are considered non-routine matters, and therefore brokers and other intermediaries may not vote on your behalf on any of these matters without your instructions. Please note that if you want your votes as to any of these matters to be counted, you must instruct your broker or other intermediary how to vote your shares. If you do not provide voting instructions, no votes will be cast on your behalf in respect of these matters. The non-routine matters are: · the election of directors; · the approval of the 2014 Equity Incentive Plan; · the advisory vote on executive compensation; and · the advisory vote on the frequency of future advisory votes on executive compensation. At the meeting, broker non-votes shall be deemed to be votes not cast, although they shall be counted for purposes of determining the existence of a quorum. Revocability of Proxies A proxy may be revoked at any time prior to the voting thereof, by giving notice to the Acting Secretary of the Company in writing c/o DecisionPoint Systems, Inc., 8697 Research Drive, Irvine, CA 92618, or in open meeting. Cumulative Voting Stockholders of the Company are not entitled to exercise cumulative voting rights in the election of directors. Notice of Electronic Availability of Proxy Materials As permitted by the rules of the Securities and Exchange Commission (the “SEC”), these proxy materials and our annual report on Form 10-K for the year ended December 31, 2013 are being made available to our stockholders online, and are available atwww.proxyvote.com. Directors’ Recommendations The Board of Directors recommends that you cast your votes FOR ALL of the Board’s seven nominees who are standing for election to the Board of Directors (Proposal 1); FOR the ratification of BDO USA, LLP as our independent registered public accounting firm (Proposal 2); FOR the approval of the DecisionPoint Systems, Inc. 2014 Equity Incentive Plan (Proposal 3);FOR the advisory vote to approve executive compensation (Proposal 4); and for 3 YEARS in regard to the frequency of future advisory votes on executive compensation (Proposal 5). 4 PROPOSAL 1: ELECTION OF DIRECTORS Our Board of Directors is currently composed of six directors. Our Compensation and Governance and Nominating Committee has recommended their re-election, and the current Board has accepted this recommendation. In addition, our Compensation and Governance and Nominating Committee has recommended that James F. DeSocio join the Board, based on his successful career transitioning hardware-focused product and service companies to software-focused businesses. The current Board has accepted this recommendation. As a result, we recommend that our stockholders elect all of the seven individuals named below to serve as our Board of Directors until our next annual meeting of stockholders and until such Board members’ respective successors have been elected and qualified or until such Board members’ earlier resignation or removal. Our Board analyzes the independence or lack of independence of our individual directors under the director independence rules of the NASDAQ Stock Market. The Board considers all of our current directors and Mr. DeSocio (and therefore all of the nominees below) to be independent of management and therefore independent under those rules, noting that Robert Schroeder joined the Board following our series E Preferred Stock offering and is associated with certain Series E investors, although he is not formally a representative of any investors. The nominees are: Name Age Director Since Positions with Company Lawrence Yelin 70 Director and Chairman David M. Rifkin 58 Director Jay B. Sheehy 58 Director Marc Ferland 69 Director Donald Dalicandro 53 Director Robert Schroeder 47 Director James F. DeSocio 59 - None Set forth below is a brief description of the background and business experience of each of our executive officers and directors for the past five years. Lawrence Yelin, Director and Chairman Mr. Yelin became a Director of DecisionPoint on June 15, 2011, upon the effectiveness of the merger between DecisionPoint’s corporate predecessor and Comamtech, Inc. (the “Merger”). He became Chairman of the Board of Directors in June 2014. He also serves on our Audit Committee. Mr. Yelin is an attorney, who has had his own practice since February 2009 and practices primarily corporate, business and financing law. From June 1980 until January 2009, he was an attorney partner at the Canadian law firm of Fasken Martineau DuMoulin LLP and one of its predecessor firms, Martineau Walker, where he was also a managing partner. He obtained a B.A. and a B.C.L. from McGill University. Mr. Yelin resides in Montreal, Quebec and is a Canadian citizen. We believe that Mr. Yelin’s legal and board of directors knowledge and experience qualify him to serve on the Company’s Board of Directors. In particular, Mr. Yelin was a director of our predecessor entity, Comamtech, and has experience in the product and service markets in which the Company operates. David M. Rifkin, Director Mr. Rifkin has been an investor in DecisionPoint and its corporate predecessors and a director since 2003. He serves as Chair of our Compensation and Governance and Nominating Committee and serves on our Audit Committee. Mr. Rifkin is the President and CEO and co-owner of eGlobalfares, LLC, a global software and solution provider to the travel industry since 2006. Its product eGlobalfares is in use in over 50 countries. From 2003 to 2006, Mr. Rifkin was the Senior Vice President of Corporate Sales and a member of the executive team at Adelman Travel Group, a top 10 U.S. travel management company. Mr. Rifkin also worked in family businesses in insurance, real estate and travel. Mr. Rifkin has served on the Board of Directors of the Greater Valley Chamber of Commerce, Valley United Way, Griffin Hospital, Spooner House (Homeless Shelter), Visiting Nurse Association of South Central Connecticut, Hewitt Memorial Hospital and Valley Community Foundation. Mr. Rifkin received the degree of Bachelor of Science in Business Administration from Bucknell University. We believe that Mr. Rifkin’s management and industry knowledge and experience qualify him to serve on the Company’s Board of Directors.In particular, Mr. Rifkin has experience in software development and as a CEO, president and director of private companies and community groups. 5 Jay B. Sheehy, Director Mr. Sheehy became associated with DecisionPoint and its corporate predecessors as an investor in 2003 and became a director upon the effectiveness of the Merger. He serves as Chairman of our Audit Committee and serves on our Compensation and Governance and Nominating Committee. Mr. Sheehy has been the President and Principal of Kamco Supply of New England (“Kamco”), a $100 million building materials distribution business, since 1996. From 1984-1995, Mr. Sheehy was President and Principal of Stanley Svea Building Supply, until he merged that company into Kamco. Previously, Mr. Sheehy held an internal audit position at Connecticut Bank and Trust and a Budget Analyst post with Combustion Engineering and was a Manager of Financial Analysis with PepsiCo. After graduating from Bucknell University in 1977 with a Bachelor’s degree in business administration, he went on to earn an MBA from the University of Connecticut, APC from NYU and his CPA accreditation. Mr. Sheehy is a Trustee of The Gunnery School, a former Board Member of the Connecticut Business and Industry Association (CBIA) and a former officer of Churchill Casualty Insurance. We believe that Mr. Sheehy’s management, operations, financial and accounting knowledge and experience qualify him to serve on the Company’s Board of Directors.In particular, Mr. Sheehy has experience serving as president of entities with revenues of a size similar to the Company’s and has experience as a CPA. Marc Ferland, Director Mr. Ferland became a director of DecisionPoint upon the effectiveness of the Merger. He serves on our Compensation and Governing and Nominating Committee. Mr. Ferland had served as President and Chief Executive Officer of Copernic Inc. (“Copernic”) from March 2008 and on its Board of Directors from September 2007. In November 2010, Copernic was sold to N. Harris Computer Corporation and Mr. Ferland resigned his duties with Copernic and simultaneously assumed the position of Chairman of the Board and President/Chief Executive Officer of Copernic’s successor, Comamtech, Inc. Prior to his affiliation with Copernic and Comamtech, Mr. Ferland worked in the venture capital industry in various capacities, with Caisse de Depot et Placement du Quebec (Canada’s largest pension fund), VantagePoint (a Silicon Valley venture capital fund) and Gen24 Capital, which he co-founded. Mr. Ferland also worked in the telecommunications industry in senior roles with Cantel (now Rogers), Scotpage/Scotcom, Telesystem National and Microcell Telecom. Mr. Ferland also spent almost 20 years in a variety of management positions with Canadian General Electric. He graduated from the University of Montreal with a B.A. honors in economics and did post-graduate work at McGill University and Harvard Business School. Mr. Ferland is a Canadian citizen. We believe that Mr. Ferland’s management, operations and telecommunications knowledge and experience qualify him to serve on the Company’s Board of Directors.In particular, Mr. Ferland was a director of our predecessor entity, Comamtech, and has experience in the product and service markets in which the Company operates. Donald Dalicandro, Director Mr. Dalicandro became a director upon the consummation of the acquisition of Apex Systems Integrators Inc. on June 4, 2012. Mr. Dalicandro founded Apex Systems Integrators Inc. in 1998. During his career he has founded and led companies in technology, manufacturing, commercial real estate and consulting services. In 2007, Mr. Dalicandro obtained his Chartered Director designation from The Directors College, DeGroote School of Business. He currently holds Board positions with Joseph Brant Memorial Hospital (Board Chair), Deposit Insurance Corporation of Ontario and Burlington Hydro Inc. (Chair, Governance and Audit). Mr. Dalicandro has an Honors Engineering degree from the University of Waterloo and completed his MBA at McMaster University. He is a registered Professional Engineer in Ontario. Mr. Dalicandro is a Canadian citizen. 6 We believe that Mr. Dalicandro’s entrepreneurial, management, operations and board of directors knowledge and experience qualify him to serve on the Company’s Board of Directors.In particular, Mr. Dalicandro founded and ran one of our acquired companies and has substantial board of directors knowledge and experience. Robert Schroeder, Director Mr. Schroeder was elected to the Board of Directors on November 18, 2013, after being nominated to the board of directors by Taglich Brothers, Inc. (“Taglich”), in connection with the Company’s previously disclosed sale of Series E Preferred Stock, for which Taglich acted as placement agent. He is Vice President of Investment Banking of Taglich and specializes in advisory services and capital raising for small public and private companies. Prior to that, Mr. Schroeder served as Senior Equity Analyst publishing sell-side research on publicly traded companies. Mr. Schroeder has been with Taglich since 1993. Prior to joining Taglich, Mr. Schroeder served in various positions in the brokerage and public accounting industries. Mr. Schroeder received a B.S. degree in accounting and economics from New York University. He currently serves on the board of directors of Air Industries Group, a publicly traded manufacturer of aerospace parts and assemblies. He also currently serves on the board of publicly traded Intellinetics, Inc., a provider of cloud-based enterprise content management solutions. We believe that Mr. Schroeder’s financial knowledge and experience qualify him to serve on the Company’s Board of Directors. In particular, Mr. Schroeder has experience with companies of a size similar to the Company’s, as well as investment banking, financial, board of directors and accounting experience. James F. DeSocio Mr. DeSocio has no prior history with DecisionPoint, but was identified to us as a strong director candidate based on his successful career transitioning hardware-focused product and service companies to software-focused businesses. Mr. DeSocio has more than 20 years of international enterprise software sales experience. As the current Executive Vice President of Field Operations at XRS Corporation, he is responsible for enterprise license revenue, professional services sales and implementation and business development and partner programs. During his tenure, XRS has successfully launched its new enterprise Fleet Management software, XRS (the product), and has sold to and implemented product and service offerings for hundreds of new customers. Prior to XRS, Mr. DeSocio served as Executive Vice President of Global Sales and Business Development at Antenna Software. From Dec 2007 through June 2012, Mr. DeSocio grew Antenna’s annual bookings fourfold. Mr. DeSocio also served as Chief Executive Officer of Riskclick Inc., a venture-funded startup focused on developing a cloud-based underwriting solution for the property and casualty insurance market. Over a three-year period, Mr. DeSocio raised an $8 million round of funding, solidified the company product and customer bases and in July 2007 led the sale of Riskclick to Skywire Software, which was subsequently sold to Oracle in June 2008. Mr. DeSocio also held various roles with Lawson, now Infor, over a twelve-year period, including Executive Vice President of Worldwide Field Operations, in which role he was responsible for all company revenue, and leader of its successful IPO. Mr. DeSocio holds a business administration degree from Rutgers University. We believe that Mr. DeSocio’s enterprise software, sales, business development, managerial, executive, and technology company knowledge and experience qualify him to serve on the Company’s Board of Directors.In particular, Mr. DeSocio has managed and grown sales and operations at a number of software-focused technology companies. 7 Director Compensation The following table sets forth, with respect to each director, all compensation, including equity awards and payments, made during the year ended December 31, 2013. Committee chairpersons receive additional compensation for their service. Change in Pension Value & Nonqualified Fees Earned Non-Equity Deferred or Stock Option Incentive Plan Compensation All Other Name Paid in Cash Awards Awards Compensation Earnings Compensation David M. Rifkin $ $
